 42300 NLRB No. 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.2All dates refer to 1987 unless otherwise specified.3The judge found, and we agree, that the Respondent unlawfully ignoredLynch's request to have a union representative present at the investigatory
interview. NLRB v. J. Weingarten, Inc., 420 U.S. 251 (1975).4The security report comprised the following: (1) a document entitled re-quest for security assistance; (2) notes taken by a security representative; (3)
a nonpublished phone number; (4) a note screen; (5) request for a copy of
the statement taken from Lynch; (6) request for a copy of the note screen;
(7) request to examine personnel records; and (8) transmittal of data. Also in-
cluded were reports of conversations between the complaining customer and
security and supervisory personnel of the Respondent.The computer note screen comprised two pages. Page one contains the com-plaining customer's name, nonpublished phone number, billing information,
service order activity, and references to conversations between the complaining
customer and Respondent's security and supervisory personnel. Page two ofthe note screen contains the computer references that indicate Lynch's access-
ing of the complaining customer's account.5The Respondent did furnish the Union, on request, a copy of the statementgiven by Lynch to security.6We agree with the judge that Union President Buckley's testimony indi-cates that the Union was interested in obtaining page one of the note screen
only to the extent that it reflected the initial customer complaint that com-
menced the security investigation. The General Counsel has excepted to this
finding. Alternatively, even if Buckley's testimony can be read as not so lim-
iting the Union's request, we find that the General Counsel has not established
the relevance of the remaining portions of page one of the note screen.We also agree with the judge that the portions of the security investigativereport not furnished to the Union, save for reports of conversations between
the complaining customer and the Respondent's officials, are not relevant to
the Union's processing of the Lynch grievance. To the extent that the General
Counsel's exceptions can be read as excepting to this finding, the General
Counsel has not shown that the judge's finding on relevance was in error.New Jersey Bell Telephone Co. and Local 1022,Communications Workers of America, AFL±
CIO. Cases 22±CA±15406 and 22±CA±15438September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn May 16, 1989, Administrative Law Judge StevenB. Fish issued the attached decision. The Respondent,
the General Counsel, and the Charging Party filed ex-
ceptions and supporting briefs. The Charging Party
filed a brief in answer to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions as modified and to adopt the recommended
Order as modified.In October 1987,2the Respondent's security depart-ment was contacted by a customer complaining of an-
noying phone calls received on her nonpublished num-
ber. The customer indicated that she felt that her non-
published number had been disclosed by an employee
of the Respondent. The Respondent's security rep-
resentative, Lorraine Vasilik, commenced an investiga-
tion into the matter.In accessing the Respondent's computer network,Vasilik discovered several entries on the complaining
customer's account that did not appear to be legiti-
mate. Further inquiry revealed that the computer en-
tries were made by Elizabeth Lynch, a customer serv-
ice representative employed by the Respondent.Lynch was subsequently interviewed by Vasilik andanother security representative.3At the interview,Lynch signed a statement admitting that she had
accessed the complaining customer's account and that
she disclosed the nonpublished number to her niece.
Thereafter, the Respondent suspended Lynch for 5
days based on her misconduct.On November 9, the same customer again called theRespondent's security department complaining of an
upsetting phone call. The customer stated that she had
been called by Lynch and was told that Lynch had
been interviewed at home, that she was going to loseher job and be criminally prosecuted, and that the cus-tomer could be sued for defamation of character.In late November, the Union filed a grievance re-garding Lynch's suspension. In order to process the
grievance, Union President Lynn Buckley requested
from the Respondent the security department's inves-
tigative report into the matter, including a copy of the
computer note screen of the account that Lynch alleg-
edly accessed.4The Respondent furnished page two of the notescreen to the Union. The Respondent declined to fur-
nish the Union page one of the note screen, however.
According to the testimony at the hearing of security
representative Vasilik, the Respondent believed that the
billing information and nonpublished phone numbers
contained on page one were proprietary information,
and that the information on page one with respect to
conversations between the complaining customer and
the Respondent's officials was confidential. The Re-
spondent declined to furnish the Union any portion of
the security report in part because the report also re-
flected conversations between Respondent's officials
and the customer.5On February 5, 1988, a complaint issued alleging,inter alia, that the Respondent violated Section 8(a)(5)
and (1) of the Act by refusing to furnish the Union
with the security investigative report and computer
note screen.The judge found that page one of the note screen,as well as the security investigative report, to the ex-
tent they reflected conversations and contacts between
the customer and the Respondent's officials concerning
the complaint and its initiation, constituted information
relevant to the Union's processing of the Lynch griev-
ance.6The judge further found, however, that this in- 43NEW JERSEY BELL TELEPHONE CO.7237 NLRB 982 (1978).8For example, although the record does not establish the exact contents ofthe reports, it is possible that they contain the thoughts or comments of the
Respondent's officials regarding the customer's complaint. Such material could
hardly be deemed a statement of the customer.9Our judgment in this regard is unchanged by the observation of our dis-senting colleague that Square D Electric and United Technologies presentclearer instances of employer work product than does the instant case. That
observation does not address the question of whether, in the absence of any
adoption or even review by the complaining customer of the reports prepared
by the Respondent's officials, those reports are more appropriately character-
ized as a statement by the customer or as employer work product. Our conclu-
sion that the latter is more compelling is made in full recognition of the poli-
cies underlying Anheuser-Busch.10We do not suggest, as the dissent contends, that since harassment of Jack-son has occurred as a result of her initial complaint already known to Lynch,
it follows that no privilege should attach to that initial complaint. Rather, pre-
venting the Union from receiving that initial complaint is of little value in ef-
fectuating the policies underlying Anheuser-Busch since the substance of thatinitial complaint is already known to Lynch, a union shop steward.11Member Cracraft agrees that the disputed information in this case doesnot fall within the witness statement exception. Accordingly, she finds it un-
necessary to pass on the continued vitality of Anheuser-Busch as an exceptionto the general obligation the Act imposes on an employer to furnish a union,
on request, information relevant and necessary to the performance of its duties
as bargaining representative.formation constituted witness statements under An-heuser-Busch, Inc.,7which the Respondent was privi-leged from disclosing to the Union.The judge found, contrary to the contention of theGeneral Counsel and the Charging Party, that the
Board has not passed on the applicability of the wit-
ness statement exception to information such as is in
dispute in this case. In the absence of controlling
precedent, the judge reviewed the progeny of An-heuser-Busch and concluded that the most significantfactor in determining the applicability of the witness
statement exception is the possibility of witness intimi-
dation or harassment due to disclosure of the informa-
tion involved. Finding that the phone call Lynch made
to the complaining customer was evidence that intimi-
dation and harassment had actually occurred in this
case, the judge concluded that the undisclosed portions
of the computer note screen and security report reflect-
ing conversations between the Respondent's officials
and the complaining customer constituted privileged
witness statements under Anheuser-Busch. The judgefound further that the form of the informationÐreports
made by Respondent's officials that were not adopted
in any manner by the complaining customerÐdid not
preclude a finding that the information was a statement
under Anheuser-Busch. We disagree.We recognize, as did the judge, that the Board inAnheuser-Busch did not articulate a requirement that astatement be formally adopted or set forth in any par-
ticular manner in order to come within the witness
statement exception. Even absent such a requirement,
however, under the undisputed facts of this case we
cannot find that the reports made by the Respondent's
officials can be construed as a statement made by the
complaining customer.It is undisputed that the customer did not review thereports, have them read to her at any time, or in any
manner adopt them as a reflection of any statement or
complaint she may have made. Further, there is no
contention that the reports are or even approximate a
verbatim transcript of the customer's statements. Rath-
er, the reports are in essence the handiwork of the Re-
spondent's officials, reflective only of their impres-
sions of what transpired in the conversations with the
complaining customer, as well as whatever other mate-
rial the officials may have deemed appropriate to in-
clude in the reports.8Under these circumstances inwhich the connection between the complaining cus-
tomer and the reports prepared by the Respondent's of-
ficials is so attenuated, we find that the reports are far
more readily characterized as the work product of the
Respondent than as a statement by the complainingcustomer. See Square D Electric Co., 266 NLRB 795,797 (1983); United Technologies Corp., 277 NLRB584, 589 (1985).9Our conclusion that the reports do not constituteprivileged witness statements is supported by the fact
that the customer did not request and did not receive
any assurance of confidentiality, unlike in Anheuser-Busch. Thus, in this case no information given in con-fidence will be disclosed. Furthermore, the substance
of the customer's initial complaint had already been
made known to Lynch in the course of the Respond-
ent's investigation of her. Since, according to the Re-
spondent, Lynch already possessed (and had actually
used) that information in contacting the customer, it is
difficult to see how preventing the Union from receiv-
ing the portions of the security report and computer
note screen that reflect that communication between
the Respondent's officials and the complaining cus-
tomer is essential to effectuating the purposes of the
Anheuser-Busch policy, i.e., insulating potential wit-nesses from intimidation and harassment aimed at
making them change their testimony or decline to tes-
tify at all.10Accordingly, we conclude that the reports made bythe Respondent's officials cannot be deemed witness
statements in any conventional sense. We find, there-
fore, that the Respondent violated Section 8(a)(5) and
(1) of the Act by refusing to furnish the reports of theRespondent's officials regarding conversations with the
complaining customer.11AMENDEDCONCLUSIONSOF
LAW1. Add the following after paragraph 3 and renum-ber the subsequent paragraph.``4. The Respondent, by failing and refusing to fur-nish the Union with portions of an investigative report
and computer note screen related to the discipline of
employee Elizabeth Lynch, which reflect conversations
between the Respondent's officials and the complain-
ing customer, has failed to bargain collectively with 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The cases relied on by the majority in support of its ``employer workproduct'' analysis are clearly inapposite. In Square D Electric Co., 266 NLRB795, 797 (1983), the judge rejected the respondent's argument that the infor-
mation requested, a video film, was privileged from disclosure under An-heuser-Busch as witness statements. In finding that the video film was theproperty and work product of the company, the judge emphasized that ``thefilm and photography thereon were not even established to have been the
property or work product of any employee.'' In United Technologies Corp.,277 NLRB 584, 589 (1985), also relied on by the majority, the judge found
that the reports of the repsondent's own technical experts based on their inves-
tigation of x-ray films were not witness statements in any true sense, but
``compilations of technical data by one of [respondent's] own departments.''
Thus, neither case cited by the majority stands for the proposition that reports
of statements as here by a customer constitute an employer's work product.the Union, in violation of Section 8(a)(5) and (1) ofthe Act.''2. Delete paragraph 5.AMENDEDREMEDYHaving found that the Respondent violated Section8(a)(5) and (1) of the Act by failing and refusing to
furnish the Union with certain requested information,
we shall order the Respondent to cease and desist from
engaging in such conduct and, on request, to supply
the Union with the portions of the security investiga-
tive report and computer note screen related to the dis-
cipline of employee Elizabeth Lynch, which reflect
conversations between the Respondent's officials and
the complaining customer.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, New
Jersey Bell Telephone Co., Toms River, New Jersey,
its officers, agents, successors, and assigns, shall take
the action set forth in the Order as modified.1. Insert the following as paragraph 1(b) and reletterthe subsequent paragraph.``(b) Failing and refusing to supply to the Union,Local 1022, Communications Workers of America,
AFL±CIO, requested information that is relevant and
necessary for the purpose of carrying out its represent-
ative function of processing grievances.''2. Insert the following as paragraph 2(a) and reletterthe subsequent paragraphs.``(a) On request, furnish to Local 1022, Commu-nications Workers of America, AFL±CIO, the portions
of the security investigative report and computer note
screen related to the discipline of employee Elizabeth
Lynch, which reflect conversations between the Re-
spondent's officials and the complaining customer.''3. Substitute the attached notice for that of the ad-ministrative law judge.MEMBERDEVANEY, dissenting in part.I agree with my colleagues that the Respondent vio-lated Section 8(a)(1) of the Act by violating employee
Lynch's Weingarten right to have a union representa-tive present during the investigatory interview con-
ducted by the Respondent's security personnel. I do
not agree with the majority, however, that the Re-
spondent violated Section 8(a)(5) of the Act by failing
to provide the Union the information it requested inthe processing of Lynch's grievance. In this regard, I
agree with the judge, for the reasons stated by him,
that the statements of Jackson, the complaining cus-
tomer, as recorded by the Respondent's security per-
sonnel, were ``witness statements'' within the meaningof Anheuser-Busch, Inc., 237 NLRB 982 (1978), andwere thus privileged from disclosure.1Furthermore, as the judge points out, the harassmentand intimidation of witnesses, of which there is evi-
dence in the present case, is precisely the type of evil
the Anheuser-Busch privilege is intended to prevent.The majority acknowledges that the purpose of the pol-
icy of Anheuser-Busch is to insulate potential wit-nesses from harassment and intimidation. Nevertheless,
the majority concludes that because Lynch, through the
course of the Respondent's investigation, became
aware of the substance of Jackson's initial complaintand actually used that information in subsequently con-
tacting Jackson, the policy of Anheuser-Busch is inap-plicable. In short, the majority suggests that because
harassment of Jackson has already occurred, no privi-
lege should attach to Jackson's initial statement. How-
ever, the judge's finding that harassment of Jackson
has already occurred speaks forcefully for the applica-
tion of Anheuser-Busch here to both Jackson's initialstatement as well as to Jackson's additional commu-
nication with the Respondent. Accordingly, in agree-
ment with the judge, I would find that Jackson's com-
plaints are witness statements protected from disclo-
sure under Anheuser-Busch and that the Respondentdid not violate Section 8(a)(5) by failing to provide
Jackson's statements to the Union.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
require that employees participate ininterviews or meetings when the employees have rea-
sonable grounds to believe that the matters to be dis-
cussed may result in their being disciplined, and where
representation at those interviews or meetings has been
denied. 45NEW JERSEY BELL TELEPHONE CO.1All dates hereinafter are in 1987 unless otherwise indicated.WEWILLNOT
fail and refuse to supply to the Union,Local 1022, Communications Workers of America,
AFL±CIO requested information that is relevant and
necessary for the purpose of carrying out its represent-
ative function of processing grievances.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, furnish to the Union the por-tions of the security investigative report and computer
note screen related to the discipline of employee Eliza-
beth Lynch, which reflect conversations between our
officials and the complaining customer.NEWJERSEYBELLTELEPHONECO.Gary Carlson, Esq., for the General Counsel.James Brady, Esq., of Newark, New Jersey, for the Respond-ent.Ellen Dichner, Esq. (Gladstein, Reif & Meginniss), of Brook-lyn, New York, for the Charging Party.DECISIONSTATEMENTOFTHE
CASESTEVENB. FISH, Administrative Law Judge. Pursuant tocharges filed by Local 1022, Communications Workers of
America, AFL±CIO (the Union or Local 1022), in Cases 22±
CA±15406 and 22±CA±15438, the Regional Director for Re-
gion 22 issued complaints and notices of hearings on January
21 and February 5, 1988, respectively, alleging in substance
that New Jersey Bell Telephone Co. (the Respondent) vio-
lated Section 8(a)(1) of the Act by denying the request of
employee Elizabeth Lynch for union representation at an in-
vestigatory interview, and Section 8(a)(1) and (5) of the Act
by failing and refusing to provide information to the Union
which is necessary and relevant to its performance of its col-
lective-bargaining responsibilities.Subsequently, these cases were consolidated and wereheard before me in Newark, New Jersey, on April 5 and 6,
1988. Briefs have been received from the parties and have
been carefully considered.On the entire record including my observation of the de-meanor of the witnesses, along with the consistency and
probability of testimony, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a corporation with an office and place ofbusiness in Toms River, New Jersey, where it is engaged in
the furnishing of telephone communications services. Annu-
ally, Respondent derives gross revenues in excess of
$100,000, and purchased and caused to be delivered to its
Toms River facility goods and material valued in excess of$50,000 directly from suppliers located outside the State of
New Jersey. It is admitted and I so find that Respondent is
an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
It is also admitted and I so find that Local 1022 is a labororganization within the meaning of Section 2(5) of the Act.II. FACTSElizabeth Lynch has been employed by Respondent for 22years in various positions including senior systems analyst
and service representative. She was promoted to service rep-
resentative in March 1987,1at the Respondent's Toms River``sale demand center.'' In her capacity as service representa-
tive, Lynch took orders from customers for new service and
changes in service, and dealt with customer complaints.In connection with her duties, Lynch utilized and had ac-cess to a computer support system known as BOSS. This
system contains various kinds of information relative to a
customers account, such as a history of the account, billing
information, order activity, and information relative to non-
published numbers. Employees who use BOSS, such as
Lynch have a distinct readily identification number which
they must use when they access an account in the system.Local 1022 has been the collective-bargaining representa-tive for the Respondent's commercial marketing employees,
including service representatives, at various locations, includ-
ing Toms River, New Jersey. Lynch has been a shop steward
for the Union for 3 years. During this period of time in that
capacity, Lynch has processed grievances, and discussed
union matters with management, but has never represented
an employee at an investigatory interview, nor attended an
investigatory interview.In late October, Respondent's security department receiveda complaint from a customer, Helen Jackson, that she had
been receiving ``annoying phone calls.'' Lorraine Vasilik, a
security representative, was assigned by her supervisor, Bill
Minnick, to investigate the complaint.A few days later, Vasilik called Jackson on the telephone.Jackson informed Vasilik that she had been receiving annoy-
ing phone calls on her nonpublished number, and that shefelt that the number had been given out by an employee of
Respondent. The record does not disclose whether or not
Jackson accused Lynch or any other specific employee of
having given out her number. Vasilik wrote out a report of
her conversation with Jackson. The report was not typed up,
nor was it sent to Jackson to be signed or adopted by her
in any way. No assurances of confidentiality were asked for
by Jackson or given by Vasilik in connection with Jackson's
complaints.Vasilik at that point accessed the BOSS network, and dis-covered that three entries were made on September 17 on
Jackson's account that did not appear to Vasilik to be legiti-
mate entries. Further inquiry by Vasilik determined that the
identification number used for all three of these entries on
September 17 belonged to Lynch.Vasilik contacted Ann Tovey, Lynch's manager, and toldher that one of her employees, Lynch had accessed an ac-
count, and she wished to interview Lynch about the matter.
Tovey then arranged for Lynch's immediate supervisor,
Kathy Schlemo to make Lynch available for an interview on
November 4. 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Both security representatives testified that they did not consider Lynch'sinquiry about whether she should have a union representative present to be
a request for such representation. Inteso testified further that in security train-
ing that he was given, they are told that questions about whether employees
should have representation are not considered to be requests for representation.
Inteso further testified that his standard response to such inquiries is that the
decision is up to the employee, but he would require the employee to make
the decision at the time the question was raised.3A teen line number is separate telephone number that is billed under themain number in a residence. A teen line is so named because that type of serv-
ice is usually purchased by parents for their teenaged children. These numbers
are not listed in the phone book unless the customer pays extra money for
the listing.4The original number was apparently an unlisted number. It appears alsothat Leonard Wilson was renting a room at the residence of Helen Jackson.At about 10:15 a.m. on November 4, Schlemo instructedLynch to stop working and to proceed downstairs with her
to meet someone. Lynch asked whom she was to meet, but
Schlemo replied that she couldn't tell her. Schlemo accom-
panied Lynch to an empty storage room, and introduced
Lynch to Vasilik and Carmine Inteso, another security rep-
resentative, who was assisting Vasilik. Schlemo then left.The security representatives then showed Lynch their iden-tification as security representatives, and indicated that they
intended to conduct an investigation. Lynch became nervous
and upset, and began to ask a series of questions. She asked,
what was she there for; why was security there; and what
was this all about? Before receiving an answer to any of
these questions, Lynch asked if she should have a union rep-
resentative present. Vasilik responded that Lynch should let
her (Vasilik) explain what the interview was about, and then
Lynch could ``make that decision.''2Lynch made no response to this comment by Vasilik.Vasilik then explained that she intended to ask Lynch some
questions about an account Lynch had accessed. Vasilik did
not pause nor ask Lynch whether now that she knew the pur-
pose of the interview, did she wish union representation.
Lynch did not insist on union representation after being so
informed, because as she testified, ``my mind went blank. I
didn't even think of anything. All I could think of was I was
going to lose my job.'' Vasilik proceeded immediately to ask
for permission to tape the interview. Lynch replied that she
preferred that Respondent not do that.Vasilik then asked some preliminary questions aboutLynch's job, her familiarity with BOSS and her user I.D. She
then asked Lynch if she ever accessed an account that she
was not authorized to. Lynch replied, ``not that I know of.''
Lynch was asked if she knew a Helen Jackson. She replied,
``no.'' Vasilik asked about Linda and Leonard Wilson.
Lynch responded that Linda was her niece, Leonard was
Linda's husband, and that they were separated.Next, Vasilik asked if Lynch had ever accessed Jackson'saccount. Lynch replied that she didn't know. Vasilik showed
Lynch a copy of the BOSS note screen for Jackson's ac-
count, which included three entries on September 17 with
Lynch's I.D. number. Lynch after seeing the screen, admitted
that she had accessed the account. Vasilik proceeded to ask
Lynch if she had disclosed any information from the account
to her niece, Linda Wilson. Lynch replied that she had met
Wilson at a store, during which time they discussed Wilson's
separation. Lynch continued that in the course of this con-
versation, Wilson handed her a telephone number, and want-
ed to know who it was listed for. Lynch responded that she
could not give out that information. Wilson then asked if
there was some way she could get another number listed for
that account. Lynch told security that she initially replied that
she couldn't do it, but then relented and agreed to furnish
Wilson with the other phone number. Lynch admitted to the
security representatives that she subsequently accessed Jack-
son's account, and gave her niece the teen line telephonenumber.3Lynch added that she did not know how Wilsonhad obtained the original number.4Vasilik asked Lynch if she knew what she did was wrong?Lynch replied that she knew it was wrong, but it was family
and ``she didn't think.'' Vasilik that point proceeded to move
on to the ``written'' portion of the interview. The procedure
utilized by security agents is to first ask a series of questions
and obtain answers in the first part or ``oral'' portion of the
interview. They then go on to a second ``written'' portion of
the interview, when the questions are repeated, and the an-
swers written in a document entitled ``Voluntary Statement.''
Vasilik went through the questions again, and wrote the an-
swers, essentially as described above in a four-page docu-
ment, entitled ``Voluntary Statement.'' She asked Lynch if
she wished to add anything to the statement.Lynch read the statement over, and added the followingparagraph:I made a mistake and obviously I will never do any-thing like this again. This was such a shock that I can-
not believe it is happening. I guess if it wasn't family
I would never even have thought of doing such a thing.
I have learned my lesson and happily can relate to other
employees on the importance of privacy.Lynch also signed the statement and initialed each page.During the course of the instant hearing, Lynch admitted that
she had told the security representatives what appeared in the
statement. However she denied that she actually gave her
niece the phone number from Jackson's account, asserting
that in fact Wilson already had both phone numbers. Lynch
did admit that she accessed the account, but claimed that she
did so only because she was curious, and insists that she did
not disclose any information from the account to Wilson. She
claims that although she read the statement before she signed
it, she was too upset to observe what she was reading, so
she did not point out that the statement was inaccurate when
it admitted that she had given Wilson the teen line number.After Lynch signed the statement, she asked if she wasgoing to lose her job? Inteso replied that he couldn't really
be sure of what was going to happen, but he didn't think that
she would lose her job. Lynch stated as she was leaving the
room that she was glad that there were no union representa-
tives present, because she was very embarrassed over the
whole situation.My findings set forth above with respect to the interviewconducted on November 4 is based upon my assessment of
the credible portions of the testimony of Lynch, Inteso, and
Vasilik, plus the statements given by Lynch to the Board and
the security representatives. Overall I found Respondent's
witnesses to be the more believable, and have credited their
testimony in most of the few areas in dispute. The most sig-nificant area of controversy deals with Lynch's remarks
about union representation. She testified that after the secu-
rity representatives introduced themselves and indicated that
they were there to conduct an investigation, she said ``I want 47NEW JERSEY BELL TELEPHONE CO.union representation.''I do not credit Lynch's testimony inthis regard, and I find as outlined above that as testified to
by Inteso and Vasilik, she merely asked she ``should have
a union representative present?'' I rely primarily on the
unrefuted and persuasive evidence of record of Respondent's
well-established guidelines for the conduct of security inter-
views, as well as the past practice of security representatives
involved, to grant requests for union representatives when
such requests are made in investigatory interviews. I find it
improbable that had Lynch made an unequivocal request for
union representation as she claims, that it would have been
denied. Respondent is a large company with a long history
of dealing with unions, and conducting security interviews,
during which they routinely grant requests for union rep-
resentation. There is no indication in the record as to why
the security representatives should or would have any reason
to deviate from Respondent's established policy in the case
of Lynch's interview.Moreover, Lynch's testimony was frequently evasive andunresponsive, and at times inconsistent with her previous
statements.The next day, November 5, Vasilik called Tovey and re-ported on the results of the interview. Vasilik informed
Tovery that Lynch had admitted that she had accessed a cus-
tomer's account, disclosed a teen line number from the ac-
count to her niece, and signed a statement to this effect.On November 9 Jackson called Respondent's security de-partment and complained to the manager, a Mr. Polowski
about an upsetting phone call that she had received. Polowski
notified Vasilik, who called Jackson on November 10 to dis-
cuss her complaint. Jackson informed Vasilik that she had re-
ceived a phone call from Lynch, who allegedly told Jackson
that she (Lynch) had been interviewed at her home, and that
she was going to lose her job and be criminally prosecuted.
Lynch allegedly added that Jackson could be sued for defa-
mation of character.Vasilik explained to Jackson that it was not true that theinterview was conducted at Lynch's home, but it was held
on company property, on company time. Vasilik added that
Lynch would not be criminally prosecuted, and that she
(Jackson) should not worry about any defamation lawsuit.Vasilik wrote in her own handwriting a report of her con-versation with Jackson onNovember 10, and placed it in the
security report. Vasilik did not report the contents of this
conversation to local management, nor did she interview
Lynch about her alleged conversation with Jackson. Vasilik
also admitted that ``maybe I didn't take it seriously,'' refer-
ring to this complaint.The security report at that time contained notes of the con-versations between Jackson and Vasilik, as well as between
Jackson and other supervisors and security representatives.
Additionally the report contained Lynch's statement given to
the security representatives, plus the note screen of Jackson's
account shown to Lynch during the course of the interview.
Vasilik did not send a copy of the security report to local
management.On November 16, Tovey prepared a memo, reporting onher conversation with Vasilik regarding the Lynch situation.
The memo indicated that a customer had complained about
calls made to her additional line, and that the security inves-
tigation determined that Lynch had accessed the account
three times in 1 day. The memo further stated that Vasilikhad interviewed Lynch on November 4, during which timeLynch signed a statement admitting that she had accessed the
account and gave the additional line number to her niece.
The memo concluded that Lynch was cooperative during the
investigation and that she stated she never did anything like
this before and had no idea that her niece would annoy the
customer.The memo was sent to Jack Van Houtte, director of busi-ness services for Respondent. According to Van Houtte he
concluded based solely on the memo that he received from
Tovey, that Lynch had breached Respondent's code of con-
duct, and that a 5-day suspension was warranted. After con-
sulting with Labor Relations, Van Houtte wrote on the bot-
tom of the memo, ``11/18. 5 Day Suspension, Advised Ann
Tovey.'' On November 18, Van Houtte in fact notified
Tovey of his decision.Tovey called Lynch into her office later in the day on No-vember 18. Tovey began by indicating that she was ready to
give Lynch a decision on her discipline, and asked her if she
wanted union representation. Lynch replied that the union
knows nothing about the matter, and asked to discuss it with
Tovey. Lynch explained to Tovey that although her niece
had asked her for the number she had not in fact given it
to her niece. Lynch added that she had a notarized letter
from her niece, indicating that Lynch had not disclosed the
number to her.Tovey asked if Lynch had signed a statement admittingthat she had given out the number. Lynch conceded that she
had, but claimed that she was under duress and didn't know
what she was doing. Tovey then brought up the note screen
and Lynch's having accessed the account three times.
Lynch's explanation for this was, ``maybe I wanted to know
where he lived.'' Tovey then suggested that Lynch talk to se-
curity again. Lynch agreed, but security refused to conduct
another interview, because Lynch had signed a statement ad-
mitting her actions.Tovey after checking with security, informed Lynch thatsecurity would not reinterview her, and she (Tovey) was pre-
pared to administer discipline. At this time Lynch asked for
union representation. Chief Shop Steward Hope D'Amato
was called in along with Kathy Schlemo. Tovey explained
that Lynch had been interviewed by security, and had admit-
ted accessing a customer's account and disclosing to her
niece a nonpublished number, so her niece could contact her
estranged husband. Tovey added that Lynch's conduct vio-
lated Respondent's code of conduct by giving out proprietary
information, and she would be suspended for 5 days. Lynch
made no comments, but D'Amato replied that the Union in-
tended to grieve the suspension.After the meeting, Lynch met privately with D'Amato.Lynch explained to D'Amato that although she had admitted
to security in her statement that she had disclosed the phone
number to her niece, that she in fact had not done so. She
added that she had a notarized statement from her niece indi-
cating that her niece had in fact obtained the phone number
from other sources, and not from Lynch. Lynch also in-
formed D'Amato that she had not notified the Union prior
to November 18 about the problem, because she was ``em-
barrassed.''The next day, D'Amato asked Tovey for a copy of thestatement given by Lynch to security. A copy of the state-
ment was given directly to Lynch by Tovey on that day. 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5At that time neither Tovey nor Van Houtte realized that another page tothe note screen existed.In late November, the Union filed a grievance concerningLynch's suspension. Within the next few days, D'Amato
showed Lynn Buckley, the union president a copy of
Lynch's statement.In a letter to Van Houtte dated December 7, Buckleywrote, ``In order to process the grievance for Liz Lynch re-
garding her 5 day suspension, I need security's investigative
report, including a copy of the note screen of the account
that Liz was alleged to have accessed.''Buckley testified that she needed the information in orderto determine why security had become involved in the case,and whether or not a customer made a complaint to Re-
spondent. She asserts that the burden of proof that Lynch
gave out a number falls on Respondent, and since Lynch has
contended she was coerced into making admissions in her
statement, she (Buckley) needs to see the entire security in-
vestigative report plus the note screen.Respondent determined that they would supply the Unionwith a copy of the note screen, but would not turn over the
security investigative report, because it was considered ``con-
fidential.'' Vasilik in assessing the Union's request, believed
that it was only directed towards the portion of the note
screen that showed that Lynch accessed Jackson's account.
This information was contained on page two of the note
screen, which she forwarded to Tovey for distribution to the
Union. Page one of the note screen contains nonpublished
phone numbers, the customers name, various types of billing
information, service order activity, including changes in
phone numbers, and references to attempts to contact and
conversations between security and supervisors with the cus-
tomer. Vasilik testified that she did not believe at the time
that the Union was seeking the information contained on this
page, or that the Union needed such information, since this
page ``had very little bearing on it.'' Vasilik did not inform
Tovey or Van Houtte that she was only furnishing one page
of the note screen.On December 14, Buckley and D'Amato met with VanHoutte and Tovey to discuss the Union's grievance filed on
behalf of Lynch. Buckley asked Van Houtte for the informa-
tion contained in her letter. Van Houtte gave her page two
of the note screen.5Buckley asked about the security reportthat she had requested. Tovey replied that security had in-
formed her that the security report was private and confiden-
tial, and it would not be given to the Union. Buckley re-
sponded that the Union intended to go to the NLRB to obtain
that information. Van Houtte responded that its very expen-
sive to do that. Buckley told Van Houtte ``that's really none
of your business.''Buckley then asked if a customer complaint had beenmade to Respondent that initiated the investigation. Van
Houtte answered that he was not sure, but a customer had
probably called to complain about annoying phone calls.
Buckley explained that based on her experience, if a cus-
tomer made such a complaint, it should appear on the note
screen, and that therefore the note screen furnished to her
was incomplete. Buckley asked if she could obtain this infor-
mation. Van Houtte responded that he would try to find out
if there was any more information on the screen and orwhether or not he could obtain any information about initi-ation of the complaint that triggered the investigation.Subsequently Respondent's officials decided that theywould not furnish to the Union any information about how
the complaint originated, or supply it with the first page of
the note screen. Vasilik testified that she did not feel that the
Union had any need to see the first page. She believed that
the Union had the second page and that showed that Lynch
had accessed Jackson's account, and it had no need for the
first page. She added that the first page contains proprietaryinformation such as billing information and nonpublished
phone numbers. Moreover as to information on the page of
the screen with respect to calls between the customer and su-
pervisors, she deemed that information to be ``confidential.''In late December, Vasilik completed her security reportand submitted it to her supervisor. The report contains the
following items: (1) a document entitled request for security
assistance; (2) notes taken by a security representative; (3) a
nonpublished phone number; (4) a note screen; (5) request
for a copy of the statement taken from Lynch; (6) request
for a copy of the note screen; (7) request to examine per-
sonnel records; (8) transmittal of data. Included in the report,
are reports of conversations between supervision and the cus-
tomer, as well as conversations between Vasilik and the cus-
tomer.Vasilik testified that when the request was received for thefurnishing of the report to the Union, she discussed the mat-
ter with her supervisor, Mr. Minnick. He agreed with her that
the report should not be disclosed to the Union, in part be-
cause, ``in there; there's conversations that I had with the
customer, what I consider informant sources.''On January 4, 1988, Buckley telephoned Van Houtte, andasked about the additional information, abut which he was
supposed to get back to her. He replied that security would
not allow the Union to have any further information on the
note screen or about the origination of the customer com-
plaint. Buckley responded, ``I'll have to go where I'll have
to go.''Respondent and the Union are holding the grievance filedon Lynch's behalf in abeyance, pending the decision herein.IV. ANALYSISA. Respondent's Alleged Denial of Lynch's Request forUnion RepresentationAn employee has the protected right to union representa-tion at an investigatory interview which the employee rea-
sonably believes may result in disciplinary action. NLRB v.J. Weingarten, 420 U.S. 251 (1975); Montgomery Ward &Co., 273 NLRB 1226, 1227 (1984). However such a ``rightarises only in situations where the employee requests rep-
resentation.'' Weingarten, supra at 257. Appalachian PowerCo., 253 NLRB 931, 932±933 (1980); Pick-N-Pay Super-markets, 247 NLRB 1136, 1138 (1980); Montgomery Ward,supra.When an employer is presented with such a request, itmust either grant the request, present the employee with the
option of continuing the interview unrepresented or forgoing
the interview altogether, or deny the request and terminate
the interview. Montgomery Ward, supra; ConsolidatedFreightways Corp., 264 NLRB 541, 542 (1982); General 49NEW JERSEY BELL TELEPHONE CO.6Vasilik admitted that it is more difficult to obtain a statement from an em-ployee when union representatives are present and that she knew of the
Union's policy to advise members not to sign statements. Thus Vasilik clearly
believed that her task in obtaining information from Lynch would have been
easier, if she did not have union representation. I find that Vasilik's request
that Lynch defer the decision on union representation, coupled with her subse-
quent failure to permit Lynch adequate time to make such a decision, to be
an attempt to dissuade Lynch from opting for a union representative.Motors Co., 251 NLRB 850, 857 (1980); Lennox Industries,244 NLRB 607, 608 (1979).In applying the above principles to the facts herein, theonly significant issue in dispute, is whether Lynch made anadequate request for union representation. In making such
determination, the test is whether the statements made by
Lynch, here her question whether she should have union rep-
resentation was sufficient to put Respondent on notice of her
desire for union representation. Southwestern Bell TelephoneCo., 227 NLRB 1223 (1977); NLRB v. Illinois Bell Tele-phone Co., 674 F.2d 618, 622 (7th Cir. 1982), MontgomeryWard, supra at 1227.Although phrased in terms of a question, inquiries virtuallyidentical or similar to those made by Lynch have uniformly
been held to be sufficient to put the Employer on notice as
to the employees' desire for representation. Illinois Bell Tele-phone Co., 251 NLRB 932, 938 (1980), affd. 624 F.2d 618(7th Cir. 1982) (question by employee, if she should have
someone present from the union); Southwestern Bell, supraat 1227 (question whether employees should obtain represen-
tation. The Board held that while that inquiry was not as
forthright as another employee's request that ``he would like
to have someone there that could explain to me what was
happening,'' it was nonetheless ``sufficient to put the Em-
ployer on notice as to the employee's desires'' Id. at 1223);
Bodolay Packaging Machinery, 263 NLRB 320, 325±326(1982) (question by employee if he need a witness); PostalService, 256 NLRB 78, 80±82 (1981) (employee asked if heneeded his union representative).Respondent cites no authority for the proposition thatLynch's inquiry is not a sufficient request, but instead at-
tempts to distinguish Illinois Bell, supra, and presumably theother cases cited above, by focusing on the Employer's re-
sponses. Thus Respondent notes that the security representa-
tive in Illinois Bell in response to the inquiry about unionrepresentation, replied, ``no, it is not necessary as long as
you are honest with me.'' Thus Respondent argues that such
a response amounts to a denial of union representation, un-
like the reply made by Vasilik that Lynch should wait until
she (Lynch) finds out what the interview was about and then
decide. I find Respondent's attempt to distinguish IllinoisBell, as well as the other cases cited above, unpersuasive.Contrary to Respondent's contention, the focus and ration-ale of the decisions in Illinois Bell, supra, as well as theother cases cited above, was not whether the employer spe-
cifically denied the request, but whether the request was suf-
ficient in the first instance. Having so found, it does matter
whether Respondent made a comment which constituted a
denial of such request. Once an adequate request has been
made, as it was here by Lynch, Respondent has but three op-
tions as outlined above. It can grant the request, discontinue
the interview, or offer Lynch the choice of meeting with a
representative, or of no meeting at all. ConsolidatedFreightways, supra; Montgomery Ward, supra; Lennox Indus-tries, supra. Respondent cannot lawfully continue with theinterview as it did here, unless Lynch voluntarily agreed to
be represented after having been presented with the above
choices. Postal Service, 241 NLRB 141 (1974); General Mo-tors, supra. Since it failed to present such choices to Lynch,its conduct in proceeding with the interview is violative of
the Act. Indeed as I found in Illinois Bell, supra, ``havingconcluded that the statement by Wimberly was a timely re-quest for representation, I must also conclude that Lawskewas not at liberty to proceed until union representation was
provided; or unless other and further statements or events
evidenced a clear and unambiguous waiver on Wimberly's
part to go it alone.'' Id. at 938.Respondent argues however, that Lynch's conduct hereindoes evidence such a clear waiver of her Weingarten rights.Respondent contends in effect, that the appropriate time for
making a request for union representation occurred only after
Lynch knew the purpose of the interview, and that her ac-
tions in proceeding with the interview without making any
request subsequent to being so informed, constitutes awaiver
of her Weingarten rights. I do not agree.Respondent has supplied no authority for its assertion, thatonly after the purpose of the interview is known, can a valid
request be made. On the contrary, Board law is clear that
once a valid request for union representation is made, as
here, the employee need not repeat the request again. Con-solidated Freightways, supra at 541; Lennox Industries, supraat 608. There can be no question that Lynch had a reason-
able fear of discipline, by virtue of her being ushered intoa strange room by her supervisor, and introduced to security
representatives who told her they were conducting an inves-
tigation. It is not the province of Respondent to decide for
the employee that she should wait to decide whether or not
to exercise her Weingarten rights until Respondent explainedthe purpose of the interview. Lynch chose to request union
representation in a timely fashion, and Respondent cannot as
it did here, attempt to dissuade6her from exercising herrights, by suggesting she postpone her decision.Respondent also argues that Lynch's entire conduct hereinestablishes that she did not want union representation. It re-
lies heavily on Lynch's comments at the end of the interview
that she was glad that there were no union representatives
present because she was very embarrassed over the whole
situation. I find this remark to be of scant significance in as-
sessing either the validity of Lynch's initial request, or in es-
tablishing that she waived her rights by participating in the
interview. At that point in the interview, Lynch had already
confessed to violating Respondent's rules, and had expressed
to the security representatives a legitimate fear of losing her
job. The security representatives could not and did not assure
her that her job was not in jeopardy. Thus her comments that
she was glad the Union was not present because she was em-
barrassed, should be viewed as no more than a desperate at-
tempt by Lynch to curry favor with Respondent's representa-
tives in the hopes of saving her job. By no stretch of the
imagination can this comment made at the end of the inter-
view be construed as sufficient to meet the Board's stringent
standards for the waiving of statutory rights. See Keller-Crescent Co., 217 NLRB 685, 687 (1975); Postal Service,supra, 256 NLRB at 80±81; Southwestern Bell, supra at1223. 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7It is not significant in this connection that Lynch was a shop steward. Con-solidated Freightways, supra at 542; General Motors Co., 251 NLRB 850,857±858 (1980).8I note that Inteso testified that his practice when such inquiries are madeis to compel the employee at the time to decide if he or she wishes union
representation.Indeed the Board's language in Southwestern Bell, supra,is particularly appropriate herein. In evaluating an inquiry by
employees whether they should obtain union representation,
the Board as noted found them to ``be sufficient to put the
Employer on notice as to the employees' desires.'' Id. at
1223. The Board then observed, ``Weingarten does not re-quire that after having made his request an employee must
remain adamant.''In addressing the waiver issue, the Board added:Finally, we cannot conclude that the employeeswaived their right to representation. Here it is particu-
larly important because of the ``mischief to be cor-
rected and the end to be attained'' (footnote omitted)
that we carefully scrutinize any claim that employees
have waived their guaranteed right. Put another way.
``Before inferring that a waiver has occurred ... the

Board must assure itself that the employee acted know-
ingly and voluntarily. The right being waived is de-
signed to prevent intimidation by the employer. It
would be incongruous to infer a waiver without a clear
indication that the very tactics the right is meant to pre-
vent were not used to coerce a surrender of protec-
tion.''As the administrative law judge noted, the SupremeCourt said in Weingarten, ``a single employee con-fronted by an employer investigating whether certain
conduct deserves discipline may be too fearful or inar-
ticulate to relate accurately the incident being inves-
tigated or too ignorant to raise extenuating factors.''
[Footnote omitted.] To conclude that an employer may
play upon these fears to dissuade an employee from re-
maining firm in his request would defeat the right
Weingarten protects. [Id. at 1223.]Here, Vasilik in investigating Lynch's conduct, confrontedan employee who was admittedly fearful and upset,7and sheplayed upon these fears to dissuade Lynch from remaining
firm in her representation request. Thus rather than granting
Lynch's request, or giving her the prescribed options, or even
compelling Lynch to make up her mind immediately as to
whether she wished representation,8Vasilik suggested thatLynch postpone the decision until the purpose of the inter-
view was explained to her. Then to compound the error, after
Vasilik explained the purpose of the interview, she did not
even pause to permit Lynch to consider whether to renew her
previously expressed request, but moved forward imme-
diately to commence the interview. Thus Vasilik in my view
misled Lynch into believing that once the purpose of the
interview was explained to her, she would have an oppor-
tunity to decide whether she wants representation, before the
interview proceeded. Not only did Vasilik not ask Lynch at
that point whether she now wished union representation or
not, but charged ahead without even a hesitation to interro-
gate Lynch about the matters under investigation. It seems to
me that in these circumstances, in order to establish a know-
ing waiver, Vasilik would have had at a minimum to ex-pressly ask Lynch, once the purpose was explained, whethershe now wished to have the union representative present that
she had previously inquired about.Vasilik instead proceeded with the interview, without asmuch as a pause to permit Lynch to make a decision, that
Vasilik had suggested to her that she would be able to make.Accordingly, I conclude that Respondent has by failing togrant Lynch's request for union representation, and pro-
ceeding with the investigatory interview, deprived her of her
rights under Weingarten and has violated Section 8(a)(1) ofthe Act.B. The Request for InformationIt is well settled that an employer has a duty to provide,upon request to the Union, information which is relevant to
the Union in carrying out its duties and responsibilities.
NLRB v. Acme Industrial Co., 385 U.S. 432 (1967), Pfizer,Inc., 268 NLRB 916, 918 (1984), enfd. 763 F.d 887 (7th Cir.1985). These responsibilities ``include'' the administration of
a contract or the processing and evaluation of a grievance.
United Technologies Corp., 274 NLRB 504, 506 (1985);Conrock Co., 263 NLRB 1293, 1294 (1982). The standardfor determining whether information is relevant to the
Union's legitimate collective bargaining need is a liberal dis-
covery type test. Leland Standford Junior University, 262NLRB 136, 139 (1982); Dahl Fish Co., 279 NLRB 1084,1102 (1986). In this regard information must be furnished
that is of even probable or potential relevance to the Union's
duties. Pfizer, supra; Conrock, supra; ``Under the FederalRules of Civil Procedure governing discovery, `relevancy is
synonymous with germane'; and a party must disclose infor-
mation if it has any bearing on the subject matter of the
case.'' Detroit Newspaper Union Local 13 v. NLRB, 598F.2d 267, 271 (D.C. Cir. 1979); Pfizer, supra. The informa-tion requested must bear upon the Union's determination to
file a grievance or be helpful in evaluating the merits of the
grievance and the propriety of pursuing the grievance to arbi-
tration. United Technologies, supra.In applying the above principles to the instant facts, it isfirst necessary to determine the ``potential or probable'' rel-
evance of the Union's request for Respondent's investigative
report and the missing portion of the note screen. Buckley
testified on behalf of the Union that she needed the above
items in order to properly evaluate Lynch's grievance. She
asserts that she wishes to know whether a customer com-
plaint was received by Respondent which initiated its inves-
tigation into Lynch's conduct, as well as what information
Respondent obtained from the customer during the course of
its investigation.Respondent argues, however, that the Union does not needany of the information which it seeks, since it already has
all the information before it that Respondent relied upon is
suspending Lynch. Thus it asserts that the record discloses
that Respondent suspended Lynch based upon Lynch's ad-
missions contained in her statement given to security, as well
as page two of the note screen which showed that Lynch had
accessed the customer's account. Since the Union has been
furnished these items, and additionally is aware of the name
of the complaining customer as well as her telephone num-
ber, Respondent contends that the Union needs no further in-
formation to properly represent Lynch. I find Respondent's
position in this regard to be without merit. 51NEW JERSEY BELL TELEPHONE CO.9For example it is possible that the report of Jackson's conversations withVasilik could reveal that Jackson knew that Wilson already had the teen line
number that Respondent asserts that Lynch disclosed to her.10Page one of the note screen also contains various other items such as non-published phone numbers, billing information and service activity, which Re-
spondent asserts is ``confidential'' and prohibited from disclosure by tariffs
issued by the New Jersey Board of Public Utilities. I need not consider this
contention, since it is clear from Buckley's testimony that the Union is not
seeking any of these items and was interested in seeing page one of the note
screen only to the extent that it may reflect the initial complaint from Jackson
that began the investigation. Additionally the security report contained various
items such as Lynch's statement and page two of the note screen, which the
Union already has been furnished. Thus the only relevant material in the report
not turned over to the Union was reports of Jackson's conversations with Re-
spondent's supervisors and security representatives.It is not the province of Respondent to decide what infor-mation the Union needs to properly evaluate the merits of
Lynch's grievance.That notion is inconsistent with a Union's right toevaluate relevant information while deciding whether to
pursue the grievance at all. [Footnote omitted.] Also, a
union has the right and responsibility to frame the
issues and advance whatever contentions it believes
may lead to the successful resolution of a grievance. It
follows that a defending employer may not limit the
theories that a union wishes to pursue by denying infor-
mation to the Union, as Respondent has attempted to do
here. Conrock, supra at 1894. Accord: UnitedTechologies, supra at 508; Pfizer, supra at 918; PPG In-dustries, 255 NLRB 296 (1981).Here, regardless of what Respondent asserts that it reliedon in deciding to suspend Lynch, it is conceivable that the
information sought by the Union could contain material
which could tend to exculpate Lynch.9Additionally it couldcontain information that tends to support Respondent's deci-
sion, which may induce the Union not to pursue the griev-
ance any further. In either case the Union's request and the
reasons given by Buckley, clearly meet the liberal discovery
type tests for relevance asset forth in the above cited cases.Thus I conclude contrary to Respondent's contention, thatpage one of the note screen, as well as the investigative re-
port, insofar as they reflects conversations and contacts be-
tween Jackson and Respondent's officials dealing with her
complaint and its initiation, does constitute information rel-
evant10to the Union's performance of its collective-bar-gaining responsibilities.However such a finding is not dispositive of Respondent'sobligation to furnish the requested information to the Union.
In Anheuser-Bush, Inc., 237 NLRB 982 (1978), the Boardcreated an exception to the general obligation to provide in-
formation, as follows:We, of course, recognize and continue to adhere tothe Acme principle that Section 8(a)(5) of the Act im-poses on an employer the ``general obligation'' to fur-
nish a union, upon request, information relevant and
necessary to the proper performance of its duties as bar-
gaining representative. Witness statements, however, are
fundamentally different from the types of information
contemplated in Acme, and disclosure of witness state-ments involves critical considerations which do not
apply to requests for other types of information. We do
not believe that the principle set forth in Acme and re-lated cases dealing with the statutory obligation to fur-nish information may properly be extended so as to re-
quire an employer to provide a union with statements
obtained during the course of an employer's investiga-
tion of employee misconduct. [Footnote omitted.]Requiring prearbitration disclosure of witness state-ments would not advance the grievance and arbitration
process. In this regard, we note particularly the recent
opinion of the Supreme Court in N.L.R.B. v. RobbinsTire Company, 98 S.Ct. 2311 (1978). The issue beforethe Court in that case was whether the Freedom of In-
formation Act (FOIA), 5 U.S.C. Sec. 552, required the
Board to disclose, prior to a hearing on an unfair labor
practice complaint, statements of witnesses whom the
Board intended to call at the hearing. In determining
that the FOIA does not require the Board to disclose
such statements, the Court discussed the potential dan-
gers of their premature release, including the risk that
``employers, or in some cases, unions will coerce or in-
timidate employees and others who have given state-
ments, in an effort to make them change their testimony
or not testify at all.'' 98 S.Ct. at 2325. The Court also
expressed concern that witnesses may be reluctant to
give statements absent assurances that their statements
will not be disclosed at least until after the investigation
and adjudication are complete. 98 S.Ct. at 2325. In
Robbins Tire, the narrow issue before the SupremeCourt was whether production of witness statements
taken by Board would ``interfere with enforcement pro-
ceedings'' within the meaning of Exemption 7(a) of
FOIA, 5 U.S.C. Sec. 552(b)(7)(A). We, however, be-
lieve that the same underlying considerations apply here
and that requiring either party to a collective bargaining
relationship to furnish witness statements to the other
party would diminish rather than foster the integrity of
the grievance and arbitration process. [237 NLRB at
984.]The Board after discussing some of the specific factspresent in Anheuser-Bush, which indicated that the union'sefforts to investigate the grievance had not been impeded by
respondent, nonetheless concluded with particularly broad
language.In any event, without regard to the particular facts ofthis case, we hold that the ``general obligation'' tohonor requests for information, as set forth in Acme andrelated cases, does not encomprass the duty to furnish
witness statements themselves. [Id. at 984, 985.]Respondent argues that the material in dispute, herein, i.e.,information with respect to conversations between the cus-
tomer and Respondent's officials, constitute ``witness state-
ments'' under the rationale of Anheuser-Bush, and privilegesRespondent to deny furnishing such information to the
Union.The General Counsel and Charging Party contend that An-heuser Bush has been and should be narrowly construed, andthat the items in dispute are not ``witness statements'' under
the holding of Anheuser Bush, and must be disclosed to theunion. They rely principally on Roadway Express, 275NLRB 1107, 1112 (1985), which they contend contains an
``implicit'' finding (the General Counsel) or an adoption by 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11See also Columbus Products Co., 259 NLRB 220, 222 (1981); Square D,supra at 797.12It is not clear whether that individual was a supervisor.the Board of the administrative law judge's finding (Charg-ing Party) that a letter from a customer to an employer criti-
cizing an employee is not a ``witness statement'' under An-heuser Bush. While I agree that the facts in Roadway Ex-press do closely resemble the matters in dispute herein, Icannot agree that the decision in Roadway Express can beconstrued as persuasive authority.It is true that the administrative law judge considered theissue of whether the letter constituted a ``witness statement.''
It is also true that the judge concluded that it was not. She
reasoned, ``[the] Anheuser Bush case dealt with substantivepolicy considerations regarding the disclosure of witness
statements and the impact of such on the integrity of the
grievance and arbitration process. Here, aside from Respond-
ent's bald assertion,there is no evidence that the SEWCO let-
ter is analogous to a witness statement.'' 275 NLRB at 1112.However what Charging Party and the General Counselconveniently ignore is the judge's next comment that ``even
assuming that it should be so treated, the issue here is not
one of whether Respondent should be required to disclose the
letter to the Union, for Respondent has already done so.
Rather, the question is one of mechanics whether the letter
is to be hand copied or photocopied. According, I conclude
that in the circumstances herein, Respondent cannot avail
itself of the witness statement exclusion.''Thus the judge's comments with regard to Anheuser Bushare at best dicta since it is clear that the real issue in Road-way Express was the question of the form in which the infor-mation must be supplied, and not whether it must be turned
over.Moreover, the Board reversed the judge's decision, con-cluding that respondent need not photocopy the letter, and
dismissed the complaint. There was no mention at all in the
Board's decision, or the dissent, of the Anheuser Bush prob-lem, further demonstrating that the sole issue in the case was
the question of whether respondent satisfied its bargaining
obligations by offering to permit the union to examine the
letter. Indeed it is not even clear whether exceptions were
filed to the judge's findings with regard to the AnheuserBush contention. Therefore I cannot conclude that RoadwayExpress provides significant support to the Charging Partyand the General Counsel's position with regard to the ques-
tion of what constitutes ``witness statements'' under An-heuser Bush.There have been on the other hand a number of othercases, where the Board has affirmed administrative law
judges' decisions dealing directly with Anheuser Bush ques-tions, which have construed the ``witness statement'' exclu-
sion narrowly. These cases include, PPG Industries, 255NLRB 296, 297 (1981) (rating sheets on employees perform-
ance prepared by supervisors); Square D Electric Co., 266NLRB 795, 797 (1983) (video film taken by company alleg-
edly showing employees stealing); United TechnologiesCorp., 277 NLRB 584, 589 (1985) (written statements madeby supervisors and employees inspected x-ray films that
grievant had worked on, which reported on grievant's errors,as well as their opinion as to whether the errors were delib-
erate); Facet Enterprises, 290 NLRB 152 (1988) (statementsfrom mainly supervisors and guards, but also from some em-
ployees, pertaining to alleged picket line misconduct of em-
ployees).However, there also exists a number of other cases, wherethe Board has affirmed administrative law judges' decisions
that broadly construed and followed Anheuser Bush, andwhere the Board itself in various contexts has followed the
principles of the case. These cases include: American Tele-phone & Telegraph Co., 250 NLRB 47 (1980) (Board de-leted from order of ALJ the furnishing of witness statements
from security personnel and other unspecified individuals
with regard to the conduct of the employee); Conoco Chemi-cals Co., 275 NLRB 39 (1985) (statements given by em-ployee witnesses to employer that employee was ``not in
early'' when he allegedly falsified overtime records); Whirl-pool Corp., 281 NLRB 17, 24 (1986) (furnishing of a con-fidential police informant (CPI) to the union for examination
at a prearbitration supervision hearing); Certainteed Corp.,282 NLRB 1101 (1987) (statements from security guards
with respect to picket line misconduct.); Crestfield Convales-cent Home, 287 NLRB 328 (1987) (statements by employeesand patients as to employee misconduct).Since the factual situations in these cases are all signifi-cantly different from the facts herein, and indeed different
from case to case, it becomes necessary to examine the rea-
soning and rationale of these decisions, as well as of course
Anheuser Bush itself, to determine the applicability of thatprecedent to the information sought by the union in the in-
stant matter. Upon reading Anheuser Bush, it is obvious thatthe basis for the decision to create an exception to the re-
quirement that clearly relevant information be furnished to
the Union, is the possibility of intimidation of witnesses. See
Anheuser Bush at 984, where the Board quoting from Rob-bins Inc., pointed to the risk that ``employers, or in somecases, unions will coerce or intimidate employees and other
who have given statements, in an effort to make them change
their testimony or not testify at all.'' The Board felt that
similar considerations apply to the furnishing of the witnessstatements obtained during the course of an employer's in-
vestigation of employee misconduct which would in its view
``diminish rather than foster the integrity of the grievance
process.'' Id.11A close reading of the various cases cited above, inter-preting Anheuser Bush, tends to confirm that the possible in-timidation of witnesses appears to be the key factor in as-
sessing whether Anheuser Bush privileges disclosure of thematerial involved.Thus in comparing Facet Enterprises, supra, andCertainteed Corp., supra, they appear at first glance to becompletely inconsistent decisions. Thus both decisions deal
with statements obtained by the employers about picket line
misconduct of employees. In Certainteed, supra, the state-ments were given by security guards and a``Quality Circle
Facilitator''12employed by the employer. In Facet the state-ments were given by employees, security guards, and super-
visors. The administrative law judge in Certainteed inter-preted Anheuser Bush broadly, and rejected the GeneralCounsel's argument that statements from trained security per-
sonnel do not have the potential danger of intimidation. He
noted in fact that there was evidence that one of the employ- 53NEW JERSEY BELL TELEPHONE CO.13I note that Anheuser Bush specifically affirmed the finding in Transportof New Jersey, supra, that an employer does have a duty to turn over to theunion the names of witnesses to an incident for which the employee was dis-
ciplined. (Fn. 5.) I must confess that I am somewhat troubled by the Board's
failure to explain in Anheuser Bush why the speculative nature of the dangersof harassment are greater in the case of the furnishing of the witnesses state-
ments than in the case of the turning over names of the witnesses to the union.14See, i.e., Facet, supra, and Certainteed, supra.ees involved in the misconduct had in fact engaged in intimi-dating conduct toward one of the security guards.The administrative law judge, in Facet on the other hand,found Anheuser Bush not controlling, because as he viewedit the ``information was derived for the most part from its
own representatives, supervisors, and agents (rather than em-
ployees).'' Id. While the judge therein did not expressly say
so, he apparently viewed the possibility of intimidation of
witnesses to be remote, where security guards, and super-
visors had given the statements.Furthermore, in United Technologies, supra as noted, theadministrative law judge concluded that statements given by
employees and supervisors about their evaluation of films in-
spected by the grievant were not witness statements under
Anheuser Bush. Indeed in that case, the employer had in factcharacterized these statements itself as ``witness statements,''
but the judge concluded that they were essentially ``compila-
tions of technical data.'' 277 NLRB at 589. He added that
the rationale of Anheuser Bush does not cover the situationtherein, because ``the nature of the information contained in
them is such that their disclosure cannot result in recantation
or modification of the facts stated in them by reason of in-
timidation of the investigators who furnished the statements
or anyone who might be named in the statements. They did
not investigate incidents. They investigated pieces of film.
No amount of intimidation can change what is on that film.''
Id.Similarly in Square D, supra, where the issue of turningover a video film of employee misconduct was considered,
that administrative law judge referred to the risk of intimida-
tion of witnesses as being the key to Anheuser Bush. He con-cluded, however, that the video film was the property and
work product of the employer, and not of any employee. He
therefore refused to apply the Anheuser Bush exception, atleast inferentially concluding that the absence of the risk of
intimidation was significant.Additionally, in Whirlpool, supra, the question of fur-nishing a CPI (police informer) to the union for examination
was discussed. I note in that case, the employer had histori-
cally provided such witnesses to the union for examination
at a prearbitration hearing. Nonetheless the judge found An-heuser Bush precluded the ordering of the furnishing of thewitness as part of the obligation to supply information. He
concluded after discussing the intimidation question, and the
rationale of Anheuser Bush, that ``there is a parallel betweenhanding over a written statement, as in Anheuser Bush, andhanding over an employee to make a written or oral state-
ment.'' 281 NLRB at 24 and 25. The judge although con-
ceding that the possibility of intimidation may not be high,
since the CPI was not an employee of the employer and
lived elsewhere, nonetheless felt constrained to apply An-heuser Bush. He reasoned that ``in Anheuser Bush, the Boardpainted with a broad gauged brush in inaugurating the `writ-
ten statements' exception to the information obligation, dis-
playing a desire to proclaim a clear, simple, and all encom-
passing rule rather than one which entails detailed examina-
tion and balancing of all the particular facts.'' Id. at 25.Finally, it is appropriate to consider Conoco, supra. Thereas noted the Board reaffirmed Anheuser Bush in concludingthat ``witness statements'' of employees to another employ-
ee's misconduct need not be provided, but considered further
the question of the turning over the names of witnesses. Thecase arose in the context of a summary judgment request bythe General Counsel. There was no dispute as to the general
obligation to turn over to the union the names of witnesses
to employee misconduct.Thus in Transport of New Jersey, 233 NLRB 694 (1977),the Board ordered in another summary judgment proceeding,
the employer to turn over to the union, themes and addresses
of witnesses to an accident involving a bus driver who was
disciplined for his conduct in such an accident. The Board
rejected the contention of the employer that divulging the
names of witnesses to the union would expose them to un-
necessary harassment and improper conduct. The Board
found, ``in our view, the dangers suggested by Respondent
are at most speculative and the likelihood of their occurrence
is substantially outweighed by the Union's need to obtain in-
formation relevant and necessary to the proper performance
of its statutory function of processing grievances.'' (Footnote
omitted.) 233 NLRB at 695.13In any event, the employer in Conoco contended that evi-dence of past conduct of the union and its members dem-
onstrated that if identified, its witnesses would be threatened
and coerced by the union or by the grievant. The Board con-
cluded that although respondent's evidence is not conclusive
with regard to ``a present danger of witness harassment,'' the
claim and supporting evidence do raise factual issues with
serious ramifications. Thus the Board observed that ``should
the likelihood of witness coercion be established at the hear-
ing, the necessity and relevance of the requested information
would require further inquiry.'' 275 NLRB at 40. Therefore,
even in the case of the names of witnesses, which AnheuserBush affirmed generally must be produced, the likelihood ofwitness harassment could warrant a different result.Accordingly, I conclude that although the post-AnheuserBush cases are not a model of clarity, and are at times incon-sistent,14one factor which seems to be most significant indetermining the applicability of Anheuser Bush to the spe-cific information involved is the possibility of witness intimi-
dation or harassment. In assessing the instant case, pursuant
to such a standard, it is apparent that such intimidation and
harassment is not only possible, but has actually occurred.
Thus it appears that Jackson, a customer of Respondent reg-
istered a complaint about annoying phone calls, which initi-
ated Respondent's investigation. This investigation, which in-
cluded conversations between its supervisors and security
representatives with Jackson (the information that the union
is seeking herein), continued with Respondent conducting an
investigatory interview with Lynch, which ultimately resulted
in Lynch signing a statement confessing to disclosing Jack-
son's teen line number to her (Lynch's) niece.Shortly after the interview, Respondent was informed byJackson, that Lynch had spoken to her on the telephone. Ac-
cording to Jackson, Lynch told Jackson that she (Lynch) had
been interviewed at her home, that she was going to lose her
job and be criminally prosecuted, and added that Jackson 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15I note that Lynch, although called as a rebuttal witness by the GeneralCounsel to testify about other matters, did not deny the above-described con-
versation with Jackson, nor making the remarks attributed to her.16In fact it seems to me that the possibility of intimidation of witnesseswould be greater in the case of oral statements, since it would be more likely
that a witness could be persuaded to withdraw or change their statement, when
they have not signed or adopted such statements incorporating their remarks
to employer's representatives.17Note that I have rejected Respondent's argument above that the informa-tion was not relevant because Respondent did not rely on Jackson's statements
to establish the accessing of her account or the disclosing of the unpublished
phone number to Lynch's niece.18I note in any event that Lynch was shop steward for the Union at thetime of her call to Jackson.could be sued for defamation of character.15This is preciselythe type of witness harassment and intimidation that An-heuser Bush seeks to prevent. Thus we have here, unlikeeven Anheuser Bush itself or any other subsequent case thatI have seen, direct evidence that a witness who furnished in-
formation to the employer, in connection with an investiga-
tion of employee misconduct, has been harassed and in fact
threatened in an obvious attempt to persuade her to withdraw
her complaint or to ``change their testimony or not testify at
all.'' Anheuser Bush at 984. The General Counsel and Charg-ing Party argue, in this regard, that Respondent's expressed
concern for the protection of the witness is misplaced and in-
appropriate, since it already has disclosed to Lynch Jackson's
name and phone number during the investigatory interview.
I do not agree.While it may not have been feasible for Respondent toconduct the interview without revealing Jackson's name and
number, it does not follow that Respondent is therefore obli-
gated to also furnish reports of Jackson's conversations with
its officials. Indeed as noted above, Respondent is obligated
under the law to furnish to the Union upon request, the name
of the complaining witness. Transport of New Jersey, supra.While it is true that the disclosure of this information could,
and in fact did, result in Jackson being harassed, additional
harassment or intimidation might conceivably result from the
disclosure to the Union and or to Lynch of the contents of
Jackson's statements to Respondent's officials.Therefore, I conclude that the evidence of actual intimida-tion and harassment of Jackson by Lynch herein is the con-
trolling factor in persuading me that Anheuser Bush is appli-cable herein, and prevents the disclosure to the Union of any
additional information relating to Jackson's initiation of her
complaint, as well as the contents of any of her discussions
with Respondent's supervisors or security agents.The General Counsel and Charging Party also make var-ious other arguments with respect to the characterization of
the information herein as ``witness statements'' under An-heuser Bush. They argue initially that the reports of the con-versations between Jackson and Respondent's officials are
not ``statements,'' since they were not formalized into any
kind of written statement, and were never signed or adopted
by Jackson. However I find no requirement in AnheuserBush or any subsequent case, that the ``statement'' be writ-ten, signed, or adopted by the witness. I note that Black's
Law Dictionary defines a statement as simply ``a declaration
of matters of fact.'' In my view such a narrow construction
of Anheuser Bush would be exalting form over substance.The evil sought be proscribed, i.e., the intimidation of wit-
nesses, is just as real, if not more so,16when the ``state-ment'' is given orally by the witness to the employer's offi-
cials.They also contend that Jackson was not a ``witness'' toany incident, since she did not observe Lynch either access-
ing her account or disclosing a nonpublished number. I find
this contention to be unpersuasive and in fact disingenuous.Indeed they assert, correctly as I have found, that such infor-mation is relevant to the Union's collective-bargaining re-
sponsibilities in that it may disclose exculpatory information,
or persuade the Union to no longer pursue the grievance. It
is therefore inconsistent to now argue that since Jackson did
not observe the misconduct that led to Lynch's discipline,17that her complaints were not ``witness statement.'' Jackson's
complaints to Respondent initiated the investigation, which
led to Respondent discovering that Lynch violated its rules.
Thus it is clearly information ``obtained during the course of
an employer's investigation of employee misconduct.'' An-heuser Bush, supra at 984.Finally in connection with the intimidation issue, it is ar-gued that the record contains no evidence that Jackson was
coerced or intimidated by the Union. While the Board's deci-
sion in Anheuser Bush referred only to the risk of intimida-tion or coercion by employers or unions, clearly intimidation
by the grievant was meant to be encompassed by the admo-
nition.18The focus of the concern against witness intimida-tion it seems to be is applicable to conduct by anyone who
attempts to ``undermine the grievance arbitration process''
by seeking to intimidate witnesses who supplied information
during an investigation of misconduct, to change or withdraw
their previously given statements. I note in this connection
Conoco, supra, where the Board in evaluating the less restric-tive obligation under Transport of New Jersey, supra, to sup-ply names of witnesses, observed that intimidation or coer-
cion by the union and or the grievant of witnesses, could be
found to possibly restrict the necessity of supplying that in-
formation to the union. It follows therefore that the already
restrictive obligation to supply witness statements under An-heuser Bush can and in my view is affected by evidence ofintimidation, as here, by the grievant toward the complaining
witness.Accordingly, based on the above analysis, I believe thatthe relevant information requested herein by the Union, i.e.,
the undisclosed portions of the note screen and the investiga-
tive report, which reflects conversations between Jackson andRespondent's representatives, constitute ``witness state-
ments,'' and are privileged from disclosure. Anheuser Bush,supra; Whirlpool, supra; Certainteed, supra; Conoco, supra.Therefore Respondent has not violated Section 8(a)(1) and
(5) of the Act by failing to furnish this information to the
Union. I shall therefore recommend dismissal of this allega-
tion of the complaint.THEREMEDYHaving found that Respondent has violated Section 8(a)(1)of the Act, I shall recommend that it cease and desist there-
from and to post appropriate notices.Charging Party requests that I additionally recommend thatRespondent be ordered to expunge the statement taken from
Lynch during the investigatory interview, which has been
found to have been conducted in violation of Lynch's
Weingarten rights. Respondent argues that such a remedy isprecluded by Taracorp Industries, 273 NLRB 221 (1984). 55NEW JERSEY BELL TELEPHONE CO.19Kraft Foods, 251 NLRB 598 (1980); Illinois Bell Telephone Co., 251NLRB 932 (1980); Ohio Masonic Home, 251 NLRB 606 (1980).20A make-whole remedy can be appropriate in a Weingarten setting onlyif an employee is discharged for asserting the right to representation. Id. at
223. All parties admit that such is not the case herein.21Miranda v. Arizona, 384 U.S. 436 (1966).22275 NLRB 148 (1985).23For the purposes of this discussion, ``cause'' does not mean good or badcause, just not based on protected activity. Taracorp, supra at 223.24Thus it is not required that witnesses be given Miranda warnings beforean affidavit is taken from them by Board agents.25261 NLRB 472 (1982).The General Counsel seeks only a cease-and-desist order,and has not supported Charging Party in its request for the
expunction remedy.In Taracorp, supra, the Board, reversing prior precedent,19held that it will not impose a make-whole remedy, where theemployer's only violation is the denial of an employee's re-
quest for representation at an investigatory interview.20TheBoard, taking cognizance of courts of appeals repeated refus-
als to endorse the Board's prior efforts to impose such or-
ders, concluded that these courts were correct. The Board
held that Section 10(c) of the Act, which prohibits the
awarding of backpay or reinstatement of individuals sus-
pended or discharged for cause, precludes the Board from
adhering to its previous make-whole position in Weingartencases. Additionally, the Board emphasized other limitations
on its authority, such as not ordering puntive remedies, and
not having its remedies serve as a windfall to employees or
employers. The Board viewed its imposition of the make-
whole remedy in Weingarten cases as violative of these prin-ciples.Finally, the Board observed that post-Board decisions inWeingarten cases had exceeded the intended scope and limi-tations in the Supreme Court's decision. ``What began as a
limited protection of employees and a potential guide to
management in conducting fair and expeditious investigations
of employee misconduct has been a labyrinth of rules and
procedures analogous to the law of criminal procedure.'' Id.
at 223.Charging Party submits, however, that an expunction rem-edy is not precluded by Taracorp, since neither reinstatementnor backpay is being ordered, and that Section 10(c) of the
Act is not violated. It is argued that the Board's responsi-
bility to devise remedies to ``undo the effects of violations
of the Act,'' Fibreboard Paper Products v. NLRB, 379 U.S.220 (1964), warrants a remedy herein more substantial than
a cease-and-desist order. Thus Charging Party contends that
permitting Respondent to use the statement unlawfully ob-
tained from Lynch would essentially reward Respondent for
its unlawful conduct and would constitute a ``windfall'' to
Respondent, since it does not rectify the wrong committed,
and does not discourage employers from violating an em-
ployee's Weingarten rights. Charging Party points to theremedy used in criminal cases, where Miranda21rights ofsuspects are violated and the statements obtained therein are
not permitted to be utilized.Finally, Charging Party cites Illinois Bell Telephone Co.,251 NLRB 932 (1980), where the Board granted such a rem-
edy to supplement a make-whole remedy of reinstatement
and backpay. While conceding that the Board subsequently
modified its decision by deleting the make-whole remedy in
according with Taracorp,22Charging Party argues that theBoard did not discuss the portion of its original remedy pro-
viding for expunction of the interview statement.While Charging Party's arguments are both innovative,and somewhat persuasive, I am not convinced that such aremedy is appropriate in view of Taracorp, supra. While Iagree that the remedy of expunction may not be literally pre-
cluded by Taracorp, I believe that such a remedy would becontrary to the spirit and rationale of that decision.I agree with Respondent's contention that such a remedywould in all probability prevent Respondent from sustaining
its suspension against Lynch, without the use of such evi-
dence at an arbitration proceeding. Thus we would have an
indirect attempt to bypass Taracorp, resulting in Lynch's dis-cipline which was ``for cause,'' being overturned by virtue
of the Board's action. It is of course true as pointed out by
Charging Party that Respondent could still be successful in
its attempt to discipline Lynch by relying on evidence ob-
tained prior to the interview. However in my view this result
brings us back to a procedure similar to the framework that
the Board adopted in Kraft, but reversed in Taracorp, of try-ing to determine if the employer could establish that its deci-
sion to discipline the employee was not based on information
obtained at the interview.Since it is undisputed herein that Lynch was disciplined``for cause,''23in my view the ordering of expunction of herstatement admitting wrongdoing would result in a probable
``windfall'' to Lynch, and be considered ``punitive'' towards
the Respondent. Taracorp, supra at 223.I also find Charging Party's analogy to Miranda cases tobe misplaced. There are significant differences in foundation
and scope between Miranda and Weingarten rights. PostalService, 241 NLRB 141, 142 (1979). Moreover Board trialsare not criminal proceedings Erie County Plastics Co., 207NLRB 564, 570 (1973), enfd. 505 F.2d 730 (3d 5th Cir.
1974). It would seem to be rather inconsistent for the Board
to utilize criminal trial remedies, while consistently arguing
that criminal rights, such as pretrial discovery, rights to ex-
culpatory material (Brady v. Maryland), 373 U.S. 83 (1963),and even Miranda rights themselves24do not apply to re-spondents in Board proceedings. Additionally I would note
the Board's own language in Taracorp, supra, lamenting thefact that the Board's expansionist rulings in interpreting
Weingarten had ``become a labyrinth of rules and proceduresanalogous to the law of criminal procedure.'' Id. at 223. In
may view a remedy such as that proposed by Charging Partywould violate the rationale of Taracorp and would ``encour-age the transformation of investigatory interviews into for-
malized adversary proceedings, a result the Supreme Court
clearly wished to avoid.'' Id.Charging Party's citation of Illinois Bell, supra, as prece-dent for its position, I find to be misplaced. While the sup-
plemental decision therein did not discuss the portion of its
original remedy, granting the relief sought herein by Charg-
ing Party, more significantly the Order issued did not include
such a remedy. 275 NLRB at 149. It is apparent and I find
that the expunction was ordered in the original Illinois Bellcase, incidental to the make-whole order issued therein, simi-
lar to the Board's Sterling Sugars25remedy in unlawful dis-charge cases. Charging Party also argues that no post-
Taracorp cases preclude such a remedy. Charging Partymisperceives its burden on such an issue. It is urging an un- 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.27If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''usual and innovative remedy, and it has the obligation to citeprecedent to support such a request, not merely to observe
that no post-Taracorp cases preclude the remedy.Indeed cases subsequent to Taracorp have not ordered theremedy sought by Charging Party herein. See MontgomeryWard & Co., 273 NLRB 1226, 1227 (1984), where the em-ployer obtained a confession of wrongdoing from an em-
ployee in an interview in violation of his Weingarten rights.
The Board citing Taracorp found that a cease-and-desistorder was the appropriate remedy, and did not order that the
confession obtained by the employer be expunged.Accordingly, I shall deny Charging Party's request for anexpunction order of the statement taken from Lynch during
the unlawful interview herein.CONCLUSIONSOF
LAW1. The Respondent, New Jersey Bell Telephone Co., is anemployer engaged in commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.2. Local 1022, Communications Workers of America,AFL±CIO is a labor organization within the meaning of Sec-
tion 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act on No-vember 4, 1987, by conducting an investigatory interview
with Elizabeth Lynch, while ignoring her request for union
representation at the interview.4. The aforesaid unfair labor practice constitutes an unfairlabor practice affecting commerce within the meaning of
Section 2(6) and (7) of the Act.5. Respondent has not engaged in any other unfair laborpractices as alleged in the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended26ORDERThe Respondent, New Jersey Bell Telephone Company,Toms River, New Jersey, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Requiring that employees participate in interviews ormeetings when the employees have reasonable grounds to
believe that the matters to be discussed may result in their
being disciplined and where representation at those inter-
views or meetings has been denied.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at Toms River, New Jersey facility copies of theattached notice marked ``Appendix.''27Copies of the notice,on forms provided by the Regional Director for Region 22,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaints be dismissedinsofar as they allege violations not specifically found herein.